PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/514,229
Filing Date: 17 Jul 2019
Appellant(s): Phillips et al.



__________________
Joseph W. Wolfe
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 27 September 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01 June 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-3, 5-8 and 20-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to significantly more than the judicial exception. 

(2) Response to Argument
On page 8 of the Brief, Appellant argues that “the Examiner has identified limitations in the claims that do not recite an abstract idea,” and further on page 9 stating the claim limitation “1. ‘receiving information…[comprising] a disposition of the user at a time of order’” and that “such limitation cannot be construed as reciting or contributing to an abstract idea.”  The Examiner respectfully disagrees.  The claims were analyzed under the 2019 PEG and under Step 2A, Prong 1, and the claims recite an abstract idea of improving orders. The abstract idea falls into the enumerated grouping of a certain method of organizing human activity. The Supreme Court has identified a number of concepts falling within the "certain methods of organizing human activity" grouping as abstract ideas (see MPEP 2106.04(a)(2)(II)). In this case, the claim 
Next, in response to the Appellant’s arguments regarding the claim limitation of “2. ‘training a machine learning model…based at least in part upon…the disposition of the user at the time of ordering’” and that “the use of the disposition information falls outside of the alleged abstract idea. Once again, there is simply no suggestion that such limitations can be constructed as reciting an abstract idea. Instead, the Examiner has overgeneralized this claim limitation,” the Examiner respectfully disagrees.  The Examiner acknowledges the Appellant’s comments regarding the claimed training a machine learning model. However, in the rejection mailed on 01 June 2021, the Examiner did not consider the claimed training a machine learning model to be a part of the abstract idea and the portion of the specific limitation of predict whether the user intends to complete an electronic order based at least in part upon the past ordering behavior of the user and the disposition of the user at the time of ordering, to be a part of the abstract idea. The Examiner stated in the rejection, that the machine learning model was considered to be an additional element that was not a part of the abstract idea and is merely being used to apply the abstract idea to a generically recited computer. Therefore, the Examiner maintains that the claim limitations recite an abstract and the training a machine learning model 
In response to the Appellant’s arguments regarding the claim limitation of “3. ‘monitoring the plurality of input fields in the GUI to determine that the user has filled out at least a threshold amount of input fields of the plurality of input fields’” and that “The above limitations fail to state anything regarding a sales process” and “do not recite an abstract idea and, in particular, not the abstract idea identified by the Examiner,” the Examiner respectfully disagrees. The claimed limitation falls under the step of determining that the user intends to complete the electronic order.  The Examiner acknowledges that the claim does not specifically state that there is a sale taking place. However, the claim limitation recites that the input fields are monitored to determine that the user has filled out at least a threshold amount of input fields in the determination of whether a user intends to complete an order. The recited activities of the claim would be directed to the abstract idea of improving orders and directed to a sales activity. Even without the additional elements considered in the claim, such as the GUI, the steps could still be carried out and the result would be the same.  Input fields in general do not need to be on a GUI to accomplish the same outcome.  The claimed limitation is still directed to an abstract idea and is a concept relating to sales activities regardless if the claim recites sale or not.
Further, in response to the Appellant’s arguments on page 10 of the Brief, regarding the claim limitation of “4. ‘determining a current disposition of the user, the current disposition comprising a current time and a current location of the user’” and that “determining or identifying a current disposition of the user fails to recite anything involving a sales process,” the Examiner respectfully disagrees. As stated above, the claim limitation in this instance, falls under determining that the user intends to complete the electronic order. The Examiner notes that the claim limitation does not specifically recite that a sale has occurred or would occur. However, considering that the claim limitation falls under the step of determining if a user intends to complete an order, it is still directed to the abstract idea of improving orders, is a method of organizing human activity and is a concept relating to sales activities or behaviors because it is directly related to whether a user is intending to complete an order (i.e., a purchase). Therefore, the Examiner maintains that the claim limitations are directed to an abstract idea and are concepts related to sale activities or behaviors.  

On page 10 of the Brief, the Appellant argues that “the claims integrate any alleged judicial exception into a practical application” and “the Appellant’s claims describe an improvement to the technology surrounding electronic ordering processing,” the Examiner respectfully disagrees. The additional elements of electronic ordering system, training a machine learning model, electronic, and a graphical user interface (GUI), do not integrate the abstract idea under Step 2A, Prong 2 of the 2019 PEG because they are recited in a generic manner.  For example, paragraph [0062] of the specification recites that “Processors suitable for the execution of a computer program include, by way of example, both general and special purpose microprocessors, and any one or more processor of any kind of digital computer.” The specification describes the additional elements included in the electronic ordering system in a conventional or generic manner.  Additionally, the claims do not provide an improvement to the technology or technical field. The Examiner notes the Appellant’s remarks found on page 13 of the Brief stating that “the USPTO advises Examiners to (1) evaluate the specification to determine if the disclosure provides sufficient details such that one of ordinary skill in the art the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement,” and that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art,” and that “conversely, if the specification explicitly sets forth an improvement but in a conclusory manner…the examiner should not determine the claim improves technology.” That is, the claim includes the components or steps of the invention that provide the improvement described in the specification.  
In this case, the Appellant’s assertion that the claimed invention “improvement to the technology surrounding electronic ordering processing,” is not an improvement to a technical field of electronic ordering or another technology.  The Appellant’s specification provides no explanation of an improvement to the functioning of a computer, other technology or other technical field. Additionally, the claimed improvement is not one that would be apparent to one of ordinary skill in the art as being an improvement to a technical field. Further, the Appellant’s remarks found on page 11 of the Brief states “the system can determine that least a threshold number of input fields are filled out. Based on this determination, the system concludes that the user intends to compete the electronic order form.  Once the system makes this conclusion, the system can identify information associated with the user that can satisfy the missing input fields. The system may then automatically complete the ordering using the input fields that have been 

	On page 13 of the Brief, the Appellant’s arguments state that “Example 42, Claim 1 is almost entirely devoid of any hardware components. Yet, despite this, the USPTO found the claims integrated the alleged judicial exception into a practical application” and that “Example 42 reinforces the Appellant’s position that the Examiner’s Prong Two analysis is incorrect and the claims are eligible under Prong Two,” the Examiner respectfully disagrees. As stated in the October 2019 Update to the Revised Patent Subject Matter Eligibility Guidance, examples that are given, such as Example 42, which is used in conjunction with the 2019 PEG, are only hypothetical and exemplary in nature. The Examples are intended to be illustrative of the claim 

On page 14 of the Brief, the Appellant argues that “the claims also include additional elements that amount to significantly more than any exception itself” and “the claims (1) improve the technical field,” the Examiner respectfully disagrees. The claims do not recite additional elements that would amount to significantly more than the abstract idea itself, under Step 2B of the 2019.  The independent claims include the additional elements of an electronic ordering system, training a machine learning model, a graphical user interface (GUI), electronic, and the machine learning model. As stated above and the Office Action dated 01 June 2021, the additional elements recited are described in a generic manner. The additional elements are applying the abstract idea to a computing device and computing components, even when considered individually or in combination with each other. Further, as stated above, the steps and features of the claimed invention do not represent an improvement to the actual technical field or any other technology. Although the claimed invention would result in an improvement to the abstract idea of improving orders, the claims do not recite features that would provide a technical solution to a technical problem. The claims do not provide an improvement to the computer, computing components, any technology or technical field.  Therefore, the Examiner maintains that the claims do not recite significantly more than the judicial exception itself and claim 1 does not provide an improvement the technical field. 
Further, in response to the Applicant’s arguments found on page 15 of the Brief stating that “(2) Specific limitations that confine the claim to a particular useful application” and “the present claims describe, in great detail, how the result (e.g., a more efficient electronic ordering system) is provided to end users,” the Examiner respectfully disagrees.  A limitation that the courts have found to qualify as "significantly more" when recited in a claim with a judicial exception includes “Adding a specific limitation other than what is well-understood, routine, conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application” (see MPEP 2106.05(1)(A)(v)). Further, the courts have certain functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner, such as receiving or transmitting data over a network (see MPEP 2106.05(d)(II)).  In the instant case, the claim limitations recite merely an attempt to claim a 








For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ASHLEY D PRESTON/Examiner, Art Unit 3625                                                                                                                                                                                                        

Conferees:
/ALLISON G WOOD/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        
/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625   

                                                                                                                                                                                                     Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.